Citation Nr: 1146402	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a stomach disability.  

3.  Entitlement to service connection for eczema of the legs and feet.  

4.  Entitlement to service connection for pseudofolliculitis barbae, keloids of the chin, and alopecia of the scalp.  

5.  Entitlement to service connection for right toe pain.  

6.  Entitlement to service connection for a cervical spine disability.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for tuberculosis.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1984 and from October 1985 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied service connection for headaches, tuberculosis, eczema of the legs and feet, pseudofolliculitis barbae, keloids of the chin, and alopecia of the scalp, right toe pain, cervical spine disability, hypertension, bilateral hearing loss, and stomach disability.  The Veteran filed a notice of disagreement (NOD) in August 2009, disagreeing with the RO's November 2008 decision, with respect to these issues.  The Veteran was provided a Statement of the Case (SOC) in April 2010.  The Veteran submitted a timely substantive appeal, via a VA form 9, in June 2011 addressing all of the claims for service connection listed in the SOC except for the claims for service connection for headaches, tuberculosis, and cervical spine disability.  

Thereafter a supplemental SOC was issued in September 2010 addressing all of the issues previously addressed in the SOC, including service connection for headaches, tuberculosis, and cervical spine disability.  The Veteran again filed a substantive appeal, VA-9, in September 2010 informing VA that he wanted to appeal of the issues listed on the SOC and any supplemental SOC that his local VA office had sent.  

The Veteran testified at a video conference hearing before the undersigned in July 2011.  A transcript of that hearing has been associated with the claims file.  During this hearing, the undersigned waived the matter of timeliness of the September 2010 substantive appeal which included the issues of service connection for headaches, tuberculosis, and cervical spine disability, thereby asserting jurisdiction of these issues.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and a stomach disability.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for bilateral hearing loss and a stomach disability has been received before it can address these matters on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to both the bilateral hearing loss and a stomach disability as encompassing the first four issues listed on the title page.

The issues of entitlement to service connection for headaches, eczema of the legs and feet, pseudofolliculitis barbae, keloids of the chin, and alopecia of the scalp, right toe pain, cervical spine disability, hypertension, bilateral hearing loss, and a stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of October 2002 the RO denied service connection for bilateral hearing loss and a stomach disability; these decisions are final.

2.  The evidence added to the record since the October 2002 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and a stomach disability.  

3.  The Veteran does not have tuberculosis.  


CONCLUSIONS OF LAW

1.  Subsequent to the final October 2002 rating decision, new and material evidence has been presented to reopen the claims of service connection for bilateral hearing loss and a stomach disability.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  The criteria for the establishment of service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the November 2008 rating decision, he was provided notice of the VCAA in August 2008.  An additional VCAA letter was sent in July 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in August 2008 and July 2010, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a SOC in April 2010 with subsequent re-adjudication in a September 2010 supplemental SOC.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In addition, the August 2008 letter informed the Veteran:

You were previously denied service connection for bilateral hearing loss and a stomach condition and intestinal problems.  You were notified of the decision on December 16, 2002.  The appeal period for that decision has expired and the decision is final.  In order for us to reconsider this issue, we need new and material evidence.

To qualify as new, the evidence must be in existence and submitted to VA for the first time.  Although VA will make reasonable efforts to help you obtain currently existing evidence, we cannot provide a medical examination or obtain a medical opinion until your claim is successfully reopened.

In order to be considered material, the additional existing evidence must pertain to the reason your claim was previously denied.

Your claim was previously denied for hearing loss because the evidence did not show that it incurred in or was aggravated by military service.  Therefore the evidence you submit must relate to this fact.

Your claim was previously denied for your stomach condition (intestinal problems) (now claimed as acute gastritis) because, although there is record of stomach pains in your service treatment records, there was no permanent residual or chronic disability subject to service connection or demonstrated by the following service.  

Therefore the evidence you submit must relate to this fact.

New and material evidence must raise a reasonable possibility of substantiating your claim.  The evidence cannot simply be repetitive or cumulative of the evidence we had when we previously denied your claim.

In the context of a claim to reopen, the VCAA also requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As describe above, the Veteran was notified of the Kent requirements in August 2008 as it relates to his claims for whether new and material evidence has been received to reopen the previously denied claims for service connection for bilateral hearing loss and a stomach disability.

All relevant evidence necessary for an equitable resolution of the issue of service connection for tuberculosis on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, a VA examination, and statements and testimony from the Veteran, his spouse, and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain with respect to this issue.  There is no indication that there exists any additional evidence that has a bearing on this claim for service connection for tuberculosis that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal on the issue of service connection for tuberculosis.  All pertinent due process requirements have been met with respect to the issue of service connection for tuberculosis.  See 38 C.F.R. § 3.103 (2011).

The record shows that the Veteran has not been afforded a VA examination in connection with the tuberculosis claim.  The Board finds that such an examination or a medical opinion is not necessary in this case.  The only post-service evidence of tuberculosis or any signs or symptoms of tuberculosis consist of the Veteran's positive PPD tests, and the conflicting statements of the Veteran.  The Board points out that a positive PPD test suggests exposure to tuberculosis, and not the presence of the actual disease.  Moreover, the Veteran has indicated that he was told he has the tuberculosis infection, but nevertheless that he does not have tuberculosis and receives no treatment.  Given particularly that the Veteran does not receive treatment for tuberculosis (and has not), the Board finds it likely the "infection" he refers to is the positive PPD test, and that neither the Veteran nor any health care provider has actually indicated that the Veteran has had tuberculosis after service.  Given the absence of diagnosed tuberculosis or signs or symptoms of same after service, or any residuals of service exposure (other than a positive PPD test), the Board finds that a VA examination or opinion is not necessary in this case.

New and Material Evidence

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for bilateral hearing loss and a stomach disability in an October 2002 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

1.  Bilateral Hearing Loss

The October 2002 rating decision denied the Veteran's claim for service connection for bilateral hearing loss finding that the evidence continued to show that this condition was not incurred in or aggravated by military service as the right ear hearing loss had not manifested to a compensable degree within a year of the Veteran's active service and the left ear hearing loss did not meet the criteria for a hearing loss disability for VA purposes.  

The new evidence of record submitted after the October 2002 RO decision includes private audiological evaluations, lay statements from the Veteran's spouse and daughter, and sworn testimony provided by the Veteran and his spouse.  In a September 2008 private audiological evaluation, audiometric testing was performed which indicated that the hearing threshold levels in decibels in the right and left ears were sufficient to meet the criteria for constituting a hearing loss disability for VA purposes.  An August 2010 private audiology report revealed the hearing threshold levels in decibels in the right ear were 10, 10, 20, 25, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 30, 40, and 45, respectively.  

In September 2010 lay statements, the Veteran's spouse and daughter reported that the Veteran currently had trouble hearing, that his hearing had been an issue for the past 15 years and had gotten worse, and his spouse stated she had to constantly repeat herself or get in view of the Veteran to get his attention.  

In a July 2011 video conference hearing, the Veteran and his spouse testified that they had been married since 1990 and both had witnessed his hearing had gotten progressively worse since last audiological evaluation prior to his discharge from active service.  His spouse also testified that she worked at the VA as an audiological technician and that, based on her review of the Veteran's in service audiological evaluations, his hearing had worsened since his enlistment in service.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's bilateral hearing loss and relates to unestablished facts that are necessary to substantiate his claim for service connection for bilateral hearing loss.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes private audiological evaluations demonstrating a current bilateral hearing loss disability for VA purposes, and lay statements and sworn lay testimony regarding a worsening of hearing loss symptoms since the Veteran's active service.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final October 2002 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is reopened.  See 38 C.F.R. § 3.156(a).

2.  Stomach Disability 

The October 2002 rating decision denied the Veteran's claim for service connection for a stomach condition and intestinal problems finding that while the Veteran was treated for acute conditions in service, there was no permanent residual or chronic disability subject to service connection shown by the service medical records or demonstrated by the evidence following service.  

The new evidence of record submitted after the October 2002 RO decision includes sworn testimony provided by the Veteran and his spouse in the July 2011 video conference hearing.  At this time, the Veteran testified that he began having pain in the stomach in the early to mid nineties, from 1991 to 1994, and went to see a physician who told him not to eat spicy foods.  Per the doctor's instructions, the Veteran reported that he stopped eating spicy foods and the pain was still there and had continued to the present time.  He testified that he was diagnosed with a gastric problem in service and that he had not been to the doctor for it recently.  The Veteran's spouse also testified that he was in the bathroom a lot due to this problem.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's stomach disability and relates to unestablished facts that are necessary to substantiate his claim for service connection for a stomach disability.  The new and material evidence relevant to reopening the sworn lay testimony regarding a continuity and worsening of stomach symptoms since the Veteran's active service.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final October 2002 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a stomach disability.  Therefore, the Veteran's claim for service connection for a stomach disability is reopened.  See 38 C.F.R. § 3.156(a).

Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his tuberculosis is related to his active service.  

Service treatment records reflect that from September 1996 to December 1997, the Veteran was tested for Purified Protein Derivative (PPD) which is used in testing for tuberculosis.  The Veteran tested positive for PPD from October 1997 through December 1997.  During this period it was noted that the Veteran had exposure to Haiti in 1995.  A November 1997 radiology report reflects that X-rays of the chest were taken to rule out past or present tuberculosis disease, due to a positive PPD test, and X-rays revealed the chest was essentially within normal limits.  A Master Problem List noted that in November 1997, the Veteran had a tuberculosis infection with onset in November 1996 and there was no current disease.  The July 2001 separation and retirement examination revealed normal lungs and chest upon clinical evaluation and no diagnoses of tuberculosis were noted at this time.  X-rays of the chest taken in July 2001 also revealed findings were within normal limits.  

The post service evidence, including private and VA medical records, does not reflect any current findings or diagnoses of tuberculosis.  

During a July 2011 videoconference hearing, the Veteran testified that during his active service he was deployed to Haiti and spend approximately five to six months over there.  He reported that once he came back, he was tested for different diseases and he had a PPD test which came back positive, although the physician did not recommend he be put on medication due to his age.  The Veteran testified that up to the present time he continues to test positive for PPD.  He reported that right now, he did not have tuberculosis but had a tuberculosis infection and had to get it checked annually to make sure it had not manifested into a disease.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a current diagnosis of tuberculosis.

The Board finds that the evidence of record does not demonstrate that the Veteran has been diagnosed with tuberculosis at any time throughout the duration of this appeal.  The Board notes that while the service treatment records reflect that he had tested positive for PPD, he was not found to have any current disease and tuberculosis was ruled out by X-ray examination in November 1997.  Upon separation from active service, a clinical evaluation of the lungs and chest revealed normal findings and no diagnosis of tuberculosis was made.  In addition, the post-service medical evidence does not reflect any current findings or diagnoses of tuberculosis.  

The Board acknowledges the Veteran's reports that he has tested positive for PPD during his active service and thereafter, and his testimony is competent and credible evidence of a continuity of his testing results for PPD since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Exposure to tuberculosis is not synonymous with having tuberculosis.  The Board observes that the Veteran has testified that while he has a tuberculosis infection, he has not been diagnosed with tuberculosis and did not currently have tuberculosis, which the Board notes has also not been demonstrated by any medical evidence of record.  The Board finds his contradictory statements cast doubt on the credibility of his statements that he was told he currently has a tuberculosis infection, particularly as he admittedly has not received treatment.

Therefore, the Board finds that there is no satisfactory or competent evidence of record during the period of the appeal that the Veteran has been diagnosed with tuberculosis.  

In making this decision, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The Board has concluded that the satisfactory evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of tuberculosis at any time during the period of this appeal.  In fact, as demonstrated by post service private and VA medical records dating from October 2002 to August 2011, he had not been diagnosed with tuberculosis at any time.  Despite the positive PPD tests noted in the Veteran's service treatment records and his reports of continued positive PPD tests, this evidence is insufficient to establish a current diagnosis of tuberculosis without an actual diagnosis of tuberculosis.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely tuberculosis, there can be no valid claim.  

Thus, as the overall evidence of record fails to support a diagnosis of the claimed tuberculosis at any time throughout the duration of the appeal, service connection for tuberculosis is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for tuberculosis, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; and the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a stomach disability is reopened; and the appeal is granted to this extent only.

Service connection for tuberculosis is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection for bilateral hearing loss, a stomach disability, headaches, eczema of the legs and feet, pseudofolliculitis barbae, keloids of the chin, and alopecia of the scalp, right toe pain, cervical spine disability, and hypertension must be remanded for further development.

1.  Bilateral hearing loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service personnel records reflect that the Veteran's military occupational specialty (MOS) was that of an infantryman for 14 years during his active service.  

Service treatment records revealed that the Veteran underwent periodic audiological evaluations during active service as he was noted to have been routinely exposed to hazardous noise.  Audiograms from January 1988, March 1995, July 1996, October 1997 and July 2001 reflect a measured worsening of the Veteran's hearing in decibels, in both ears.  In a January 1988 service treatment report, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 5, 0, 20, 20, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 5, 10, 15, and 25, respectively.  In March 1995, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 10, 20, 40, 35, and 40 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 0, 10, 15, 25, and 25, respectively.  In July 1996, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 0, 5, 25, 30, and 45 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 10, 20, 25, and 35, respectively.  In October 1997, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 5, 5, 10, 15, and 30 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 15, 15, 20, and 25, respectively.  

In a June 2001 fee-basis VA examination by QTC Medical Services, provided prior to the Veteran's separation from active service, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 5, 10, 10, 15, and 25 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 15, 20, 25, and 35, respectively.  The average pure tone threshold was 15 decibels for the right ear and 23.75 for the left.  Maryland CNC speech recognition scores were 100 percent bilaterally.  The Veteran was assessed with moral through 4000 Hertz in the right ear and normal sloping to a mild loss of hearing sensitivity in the left ear.  Tinnitus was also noted as being bilateral, constant, mild in severity, and secondary to hearing loss.  

In the July 2001 service retirement examination, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 15, 20, 30, 30, and 45 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 20, 30, and 30, respectively.  A second audiogram taken the next day revealed hearing threshold levels in decibels in the right ear were 20, 15, 35, 15, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 15, 20, 25, and 30, respectively.  In a third trial on the same day as the second, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 5, 5, 15, 15, and 30 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 15, 20, 25, and 30, respectively.  Also in July 2001 Report of Medical Assessment in service, the Veteran reported that he intended to seek VA disability benefits for his hearing and tinnitus and that his problems with hearing included having the television on too loud.  

In an October 2002 private audiological evaluation, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 15, 15, 20, 30, and 45 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 25, 25, 35, and 35, respectively.  The average pure tone threshold was 27.5 decibels for the right ear and 30 for the left.  Maryland CNC speech recognition scores were 100 percent in the right ear and 96 percent in the left.  The Veteran was assessed with a normal to moderate loss of hearing sensitivity in the right ear and a normal sloping to mild hearing loss in the left ear.  Tinnitus was also noted as being bilateral, constant, mild in severity, and secondary to hearing loss.  

In a September 2008 private audiological evaluation, audiometric testing was performed which indicated that the hearing threshold levels in decibels in the right and left ears were sufficient to meet the criteria for constituting a hearing loss disability for VA purposes.  

An August 2010 private audiology report revealed the hearing threshold levels in decibels in the right ear were 10, 10, 20, 25, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 30, 40, and 45, respectively.  

In September 2010 lay statements, the Veteran's spouse and daughter reported that the Veteran currently had trouble hearing, and that his hearing had been an issue for the past 15 years and had gotten worse, such that his spouse stated she had to constantly repeat herself or get in view of the Veteran to get his attention.  

In a July 2011 video conference hearing, the Veteran and his spouse testified that they had been married since 1990 and both had witnessed his hearing had gotten progressively worse since last audiological evaluation prior to his discharge from active service.  His spouse also testified that she worked at the VA as an audiological technician and that, based on her review of the Veteran's in service audiological evaluations, his hearing had worsened since his enlistment in service.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, in light of the Veteran's currently diagnosed hearing loss, the audiometric findings which reveal that the Veteran has a current hearing loss "disability" for VA compensation purposes pursuant to 38 C.F.R. § 3.385, the service personnel records reflecting that the Veteran's MOS was that of an infantryman, the service treatment records which indicate the Veteran was routinely exposed to hazardous noise, the service audiograms from January 1988, March 1995, July 1996, October 1997 and July 2001 which reflect a measured worsening of the Veteran's hearing in decibels, and the statements and testimony from the Veteran and his spouse that his hearing loss gotten progressively worse since last audiological evaluation prior to his discharge from active service, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine the relationship, if any, between his current hearing loss and noise exposure in service.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

The Board observes that the graphical audiometric findings in September 2008 may indicate that the Veteran's average puretone thresholds in each ear meet the criteria for a hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In light of these graphical findings, in considering that the September 2008 private audiological report was conducted by a licensed audiologist, and considering that it is unclear whether Maryland CNC speech recognition scores were used, the Board finds that a remand for clarification of the September 2008 private audiological report is necessary.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 19.9(a); see also Savage v. Shinseki, 24 Vet. App. 259 (2011).  

2.  Stomach disability

Service treatment records reflect that in April 1991, the Veteran complained of stomach/abdominal pain with diarrhea, and was assessed with rule out diarrhea.  In March 1992, the Veteran complained of bilateral anterior chest pain and was diagnosed with acute gastritis.  A February 1993 service treatment report reflects that the Veteran was treated for complaints of diarrhea, assessed as being due to his age.  In December 1995, the Veteran was treated for complaints of stomach cramps, diagnosed as gastritis.  In an October 1997 Report of Medical History, the Veteran reported that he did not know if he had a history of stomach, liver or intestinal trouble and the service medical officer noted abdomen pain and treatment with antacids.  The October 1997 periodic examination showed that no abnormal findings of the abdomen and viscera were found on clinical evaluation.  In the July 2001 separation examination, normal findings of the abdomen and viscera were found upon clinical evaluation.  In a July 2001 Report of Medical Assessment however, the Veteran stated he had abdomen pains for five to six months.  No diagnoses of an abdominal problem were made at separation from active service.  

The post service evidence, including private and VA medical records, does not reflect any complaints, treatment, findings, or diagnoses of a stomach disability.  

In the July 2011 video conference hearing, the Veteran testified that he began having pain in the stomach in the early to mid nineties, from 1991 to 1994, and went to see a physician who told him not to eat spicy foods.  Per the doctor's instructions, the Veteran reported that he stopped eating spicy foods and the pain was still there and had continued to the present time.  He testified that he was diagnosed with a gastric problem in service and that he had not been to the doctor for it recently.  The Veteran's spouse also testified that he was in the bathroom a lot due to this problem.  

In light of the service treatment records reflecting diagnoses and treatment for stomach problems, including gastritis and diarrhea, and the lay testimony from the Veteran and his spouse indicating that he has had continual symptoms of stomach problems since his active service, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine the relationship, if any, between his current stomach problems and his active service.  McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. 410; see also Waters 601 F.3d at 1276.  

3.  Eczema of the Legs and Feet

Service treatment records reflect that, in April 1996 the Veteran was treated for and diagnosed with a rash on both legs and ringworm.  In the July 2001 separation examination, a clinical evaluation of the Veteran's skin revealed normal findings and he did not report a history of skin diseases in the July 2001 Report of Medical History.  

The post service evidence, including private and VA medical records, does not reflect any complaints, treatment, findings, or diagnoses of a skin disability, including eczema.

In a September 2010 lay statement, the Veteran's daughter reported that she remembered her father has had eczema spots all over his feet and upper body since she was a little girl.  His spouse reported, in a September 2010 lay statement, that the Veteran had eczema all over his body and a fungus in his toenails from wearing socks and boots.  She also stated that the Veteran never went in to receive treatment for this condition and continued to suffer from it.  

In the July 2011 video conference hearing, the Veteran testified that he first noticed the skin condition of his lower extremities when he was in the field in service and had come back from walking in the swamps in Louisiana.  He stated that he never sought treatment for this condition, although he had complained about it in service.  His spouse testified that when he was in service, his feet always had a skin condition from being on a road march and changing socks, and he still had flare-ups of this condition today.  

In light of the service treatment records reflecting treatment for a rash on the legs, the lay statements from the Veteran's spouse and daughter indicating a skin condition had existed since his active service, and the lay testimony from the Veteran and his spouse indicating that he has had continual symptoms of a skin condition that began during his active service, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine the relationship, if any, between his current eczema of the legs and feet and his active service.  McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. 410; see also Waters 601 F.3d at 1276.  

4.  Pseudofolliculitis Barbae, Keloids of the Chin, and Alopecia of the Scalp

Service treatment records reflect that the Veteran complained of having a shaving problem for the past 9 months in June 1986, at which time the service medical officer noted bumps on the chin and neck and assessed the Veteran with a shaving problem.  In the July 2001 separation examination, a clinical evaluation of the Veteran's skin revealed normal findings and he did not report a history of skin diseases in the July 2001 Report of Medical History.  

The post service evidence, including private and VA medical records, does not reflect any complaints, treatment, findings, or diagnoses of a skin disability, including pseudofolliculitis barbae.  

In a September 2010 lay statement, the Veteran's daughter reported that as long as she could remember her mother had always picked the hair bumps on her father's face, and continued to do so today.  His spouse reported, in a September 2010 lay statement, that when he had to start shaving on a regular basis, he broke out in hair bumps on his face and neck which were so bad he had been given a shaving profile in service.  She also stated that, to this very day, she still had to pick the hair out of the bumps on his face and neck.  

In the July 2011 video conference hearing, the Veteran testified that he first noticed that he had a problem with shaving in service in basic training and sought a shaving profile in 1982.  He stated that he continued to deal with the bumps throughout service.  The Veteran testified that when he got married, his spouse had to pick the hairs with a needle which she has continued to do to the present time.  His spouse also testified that when she first met the Veteran, this condition was really bad and she has been helping pick the hairs out ever since she has been with him.  The Veteran also testified that this condition had recurred constantly.  

In light of the service treatment records reflecting treatment for a shaving problem with bumps on the Veteran's chin and neck, the lay statements from the Veteran's spouse and daughter indicating the bumps on his face had existed since his active service, and the lay testimony from the Veteran and his spouse indicating that he has had continual bumps on his face that began during his active service, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine the relationship, if any, between his current pseudofolliculitis barbae, keloids of the chin, and alopecia of the scalp and his active service.  McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. 410; see also Waters 601 F.3d at 1276.  



5.  Right Toe Pain  

Service treatment records reflect that the Veteran was treated for complaints of right toe pain and tenderness with difficulty walking in January 1989.  No diagnosis was provided at this time and the Veteran was advised to soak his foot.  A February 1999 X-ray of the right foot was provided to rule out fracture of the right toe and revealed findings within normal limits.  In the July 2001 separation examination, a clinical evaluation of the feet revealed abnormal findings with no further clarification of any foot abnormalities and he did not report a history of foot trouble in the July 2001 Report of Medical History.  

The post service evidence, including private and VA medical records, does not reflect any complaints, treatment, findings, or diagnoses of a foot disability, including of the right great toe.  

In the July 2011 video conference hearing, the Veteran testified that his right toe hurt all the time but he never complained about it.  He reported that he went to the doctor in service on one occasion for pain but was never diagnosed with a right toe disability in service.  The Veteran also testified that he currently continued to have right toe pain presently.  

In light of the service treatment records reflecting treatment for a right toe disability and the lay testimony from the Veteran indicating that he has had right toe pain since his active service, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine whether the Veteran has a current right toe disability and the relationship, if any, between any currently diagnosed right toe disability and his active service.  McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. 410; see also Waters 601 F.3d at 1276.  

6.  Cervical Spine Disability  

Service treatment records reflect that the Veteran was treated for complaints of a lump in his neck with pain in May 1995, diagnosed as cervical lymphadenopathy.  These records also reflect that the Veteran had been treated for a back injury, however, all complaints related to the low back and not the upper back or neck.  

In a June 2001 fee-basis VA examination by QTC Medical Services, the Veteran reported a history of back injury in October 1996.  At this time, a physical examination of the cervical spine was performed which revealed painful motion.  A diagnosis of status post back injury with residuals of pain was provided and objective factors included pain with range of motion testing in the cervical spine, decreased range of motion and pain with testing of the lumbar spine and no pain and full range of motion with testing of the thoracic spine.  X-rays of the cervical, lumbar, and thoracic spine were normal.  

In the July 2001 separation examination, a clinical evaluation of the spine revealed normal findings and the Veteran reported having a history of back pain in the July 2001 Report of Medical History.  In the July 2001 Report of Medical Assessment, the Veteran reported that he intended to seek VA disability benefits for his back, although this was specified as only low back pain at this time.  

During a July 2011 video conference hearing, the Veteran testified that he hurt his neck in service, but did not remember when, although he also reported that he believed it was due to an overall wear and tear from carrying his rucksack and walking for miles during active service.  He also reported that he currently saw a chiropractor for his disability, that the tissue between his cervical discs had deteriorated, and that he was in constant pain.  The Veteran finally testified that he also had radiating pain, numbness and tingling in the upper extremities.  

In an August 2011 letter, the Veteran's private chiropractor reported that he was treating the Veteran for moderate neck and upper back pain.  He also reported that cervical X-rays were taken in July 2011, demonstrating moderate degenerative disc disease at C5, C6, and C7, the type of which would cause muscle weakness, constant irritation, and pain.  The private chiropractor concluded that, in his opinion, the Veteran's disc disease was caused from past traumatic events and prolonged physical stress.  

In light of the June 2001 fee-basis VA examination by QTC Medical Services demonstrating cervical spine pain with range of motion, the lay testimony from the Veteran indicating that he has had cervical spine pain since his active service, and the August 2011 private chiropractor's letter relating the Veteran's current cervical spine disability to past traumatic events and prolonged physical stress, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine the relationship, if any, between the Veteran's cervical spine disability and his active service.  McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. 410; see also Waters 601 F.3d at 1276.  

7.  Hypertension 

Service treatment records reflect that the Veteran was provided a four day blood pressure check in April 1996, revealing blood pressure readings on the left of 130/92, 120/90, 124/82, and 130/88 and blood pressure readings on the right of 120/90, 112/90, 124/80 and 120/90.  No diagnosis of hypertension or high blood pressure was made at this time.  In an October 1997 periodic examination, a clinical evaluation of the vascular system and heart revealed normal findings and his blood pressure was 129/79.  The Veteran reported that he did not know if he had a history of high or low blood pressure in the October 1997 Report of Medical History, and he stated that he was told he had hypertension and the service medical officer noted a five day blood pressure check was negative.  In the July 2001 separation examination, a clinical evaluation of the vascular system and heart revealed normal findings and the Veteran's blood pressure was 105/62.  

VA outpatient treatment reports reflect that the Veteran was initially diagnosed with hypertension in May 2010.  

In a July 2011 video conference hearing, the Veteran testified that he was first diagnosed with high blood pressure in 1990 during his active service.  He also reported that he was first diagnosed with hypertension a few years ago at the VA medical center in Oklahoma City.  

In light of the service treatment records demonstrating the Veteran had been monitored for high blood pressure in April 1996, the current diagnosis of hypertension, and the lay testimony from the Veteran indicating that he was treated for high blood pressure during his active service, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine the relationship, if any, between the Veteran's hypertension and his active service.  McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. 410; see also Waters 601 F.3d at 1276.  

8.  Headaches  

Service treatment records are absent of any complaints, treatment, findings or diagnoses related to a headache disability in service.  In the July 2001 separation examination, a clinical evaluation of the head revealed normal findings and the Veteran did not report any history of headaches in the July 2001 Report of Medical History.  

The post service evidence, including private and VA medical records, does not reflect any complaints, treatment, findings, or diagnoses of a headache disability.  

In a July 2011 video conference hearing, the Veteran reported that he began developing headaches in 1986 during his active service which continued throughout service since that time.  He also stated that he had a migraine headache approximately two times a month throughout his active service but also had headaches all the time.  The Veteran testified that he never sought treatment for headaches in service or thereafter.  His spouse testified that since she had first met him he has had continuous headaches, although he never sought treatment for them.  The Veteran reported that his headaches continued since his active service with continued frequency of having continual headaches with two extremely bad headaches a month.  He also testified that he was treated at the Reese Army Hospital for headaches after service.  

In light of the lay testimony from the Veteran and his spouse indicating that he has had a continuity of headaches symptoms during his active service and since that time, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine whether the Veteran has a current headache disability and the relationship, if any, between any currently diagnosed headache disability and his active service.  McLendon, 20 Vet. App. at 83; Locklear, 20 Vet. App. 410; see also Waters 601 F.3d at 1276.  

9.  Outstanding medical records

The Veteran testified during the July 2011 video conference hearing that he was treated for the disabilities remaining on appeal following his active service at the Reese Army Hospital at Fort Sill, Oklahoma, and the Reynolds Army Hospital, in Fort Sill, Oklahoma.  It appears these private records of treatment have not been associated with the record and no attempt to obtain these records has yet been made.  Therefore upon remand, the AMC/RO should attempt to obtain these records, to include requesting the Veteran to complete an Authorization and Consent to Release Information to the VA Form 21-4142 for each private physician who treated him for the disabilities on appeal.  If such records are unavailable for any physician, the RO should provide documentation of this fact in the claims file.  

As the record reflects the Veteran had received continuing treatment at VA, specifically at the VA medical center in Oklahoma City, Oklahoma, since February 2007, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from 2007 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should obtain and associate with the claims file any additional pertinent medical records of treatment for the Veteran's disabilities on appeal, that are adequately identified by the Veteran, to include private medical records the Reese Army Hospital at Fort Sill, Oklahoma, and the Reynolds Army Hospital, in Fort Sill, Oklahoma.  In doing so, the RO should request the Veteran to complete an Authorization and Consent to Release Information to the VA Form 21-4142 for each private physician identified.  The RO/AMC should document whether or not these documents were available.  

3.  Please contact the September 2008 private audiologist who performed the audiometric testing on the Veteran, and ask him/her to review the September 2008 private audiology report (a copy of the September 2008 private audiology report should be included with the request) and provide clarification of the following.  

(a).  Based upon the graphical report, please specify the hearing threshold levels in decibels for both the right ear and left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

(b).  Please provide the average pure tone threshold for both the right and left ears, by using the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and dividing by four.  

(c).  Please specify if Maryland CNC Word List was used in determining the speech recognition scores in the September 2008 private audiology report.  

4.  After the above VA and private medical records have been associated with the file or a negative response was received and the September 2008 private audiologist has been contacted, the Veteran should be afforded a VA audiology examination to address the etiology of any currently diagnosed hearing loss.  The claims folder must be made available to the examiner for review before the examination.  The audiologist should identify any in-service and post-service noise exposure. 

The audiologist should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred in or is otherwise related to service (to include as due to noise exposure from the Veteran's military occupational specialty (MOS) in service as an infantryman which is supported by the service treatment records).  The rationale for any opinion provided should be set forth.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

5.  The AMC/RO should also schedule the Veteran for a VA dermatology examination by an appropriate specialist to determine the current nature and etiology of his current eczema of the legs and feet and pseudofolliculitis barbae, keloids of the chin, and alopecia of the scalp.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his skin disabilities, and any tests deemed necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have a skin disability, to include eczema of the legs and feet and pseudofolliculitis barbae?  If so, please specify the diagnosis (or diagnoses).  

b.  For each current skin disorder identified, is it at least as likely as not (50 percent or greater probability):  (i) that such conditions had their onset during the Veteran's periods of active duty from August 1980 to September 1984 and from October 1985 to October 2001; or, (ii) that such disorders were caused by any incident or event that occurred during such period, i.e. the Veteran's constant marching in service and routine daily shaving during active service?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

6.  The AMC/RO should schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of his current stomach disability, right toe disability, cervical spine disability, hypertension, and headaches.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of the stomach disability, right toe disability, cervical spine disability, hypertension, and headaches, and any tests deemed necessary, to include an assessment of whether additional specialized testing may be necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have a stomach disability, right toe disability, cervical spine disability, hypertension, or headaches?  If so, please specify the diagnoses for each.  

b.  If the examiner finds the Veteran has a stomach disability, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's periods of active duty from August 1980 to September 1984 and from October 1985 to October 2001; or, (ii) that such disorder caused by any incident or event that occurred during such period?

c.  If the examiner finds the Veteran has a right toe disability, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's periods of active duty from August 1980 to September 1984 and from October 1985 to October 2001; or, (ii) that such disorder caused by any incident or event that occurred during such period?

d.  If the examiner finds the Veteran has a cervical spine disability, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's periods of active duty from August 1980 to September 1984 and from October 1985 to October 2001; or, (ii) that such disorder caused by any incident or event that occurred during such period?  

If the examiner finds that the Veteran's cervical spine disability is not related to his active service, s/he is asked to comment on the August 2011 private chiropractor's opinion.

e.  If the examiner finds the Veteran has a diagnosis of hypertension, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's periods of active duty from August 1980 to September 1984 and from October 1985 to October 2001; or, (ii) that such disorder caused by any incident or event that occurred during such period?  

f.  If the examiner finds the Veteran has a diagnosis of a headache disability, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's periods of active duty from August 1980 to September 1984 and from October 1985 to October 2001; or, (ii) that such disorder caused by any incident or event that occurred during such period?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

7.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

8.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


